Ludkling, C. J.,
dissenting. F. Bellocq died on the twenty-sixth of June, 1874. He left a will whereby he appointed his widow his universal legatee and executrix. This will was probated, and letters testamentary were issued. She filed an account which was opposed by one creditor, and, the opposition having been rejected, the account was homologated, and on the application of the universal legatee she was put into possession of the property. Several months after this, P. N. Canton, a creditor of the estate, obtained orders for appeals from the judgment homolo-gating the account and from the judgment putting the legatee in possession. He alleges and assigns as errors that the account was homologated without proof as required by law, and that the widow could not be put into possession of the whole estate, as there were forced heirs, and the executrix had not administered the estate.
*158An heir lias the right to demand possession of the estate at any time, subject only to the conditions that he give security for the payment of the debts, if the creditors demand it, and that he place in the hands of the executor a sufficient sum to pay the movable or particular legacies. C. 0.1671,1012; 2 R. 382; 3 R. 349; 3 An. 705.
The judgment of the lower court having been executed, and therefore acquiesced in, they could not appeal from the judgment. 18 An., succession of Egana. If the debt of the appellant exists, he can demand it from the heir in possession, in a suit in the court of ordinary jurisdiction.
Mr.' Justice Taliaferro concurs in this opinion.